 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe latter company operated two plants prior to the sale of its boxplant to Employer, and had a contract with the Paper Workers Unionof Kentucky covering all its employees.The contract was executedon January 1, 1959, for a 3-year term expiring December 31, 1961.Shortly after its purchase, on May 9, 1960, the Employer signed awritten instrument with the Paper Workers Union in which it agreedto retain the employees in the existing work force at the box plant,and to adopt ". . . all of the terms, conditions, and obligations . . ."pertaining to them in the contract between the union and the Louis-ville Paper Company. In these circumstances, we find that Employerentered into a new contract with the Intervenor for the box plant, in-corporating by reference all applicable terms and conditions, includ-ing the termination date, of the contract with the former owner.Wefurther find that the term of their new agreement runs from May 9,1960, to December 31, 1961.As the petition herein was filed on No-vember 28, 1960, more than 150 days before the terminal date of thenew agreement, we find that the contract constitutes a bar and ac-cordingly, we shall dismiss the petition as untimely filed.DeluxeMetal Furniture Company, 121NLRB 995, 999.[The Board dismissed the petition.]SouthernWires, Inc.andUnited Papermakers and Paper-workers.Case No. 12-CA-1497.May 4, 1961DECISION AND ORDEROn October 24, 1960, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatSouthern Wires, Inc., hereinafter called Respondent, had engaged inand was engaging in certain unfair labor practices, and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended that these allegations be dismissed.Thereafter, Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provision of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-131 NLRB No. 59. SOUTHERN WIRES, INC.425mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Southern Wires, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Unlawfully interrogating employees concerning their member-ship in, or activities on behalf of, United Papermakers and Paper-workers, or any other labor organization.(b)Threatening employees that it will close or move its plant orcease operations, or that it will engage in other reprisals against em-ployees, to discourage affiliation with or support of the above-namedor any other labor organization.(c)Discouraging membership in the above-named or any otherlabor organization by discharging any of its employees, or otherwisediscriminating in regard to their hire or tenure of employment or anyterm or condition of employment.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer John M. Goodson immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered as a result of the discriminationagainst him, by payment to him of a sum of money equal to the amounthe would have earned from the date of his discriminatory dischargeto the date of the offer of reinstatement, less his net earnings duringsaid period, said backpay to be computed on a quarterly basis in themanner established by the Board in F. W.Woolworth, Company,90 NLRB 289.(b)Preserve and, upon request, make, available to the Board or itsagents, for 0xamination and copying, all payroll records, social secu- 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDrity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Decision and Order.(c)Post at its place of business in Quincy, Florida, copies of thenotice attached to the Intermediate Report marked "Appendix." ICopies of said notice, to be furnished by the Regional Director for theTwelfth Region, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof and maintained by it for aperiod of 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other materials.(d)Notify the Regional Director for the Twelfth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.The complaint herein, insofar as it alleges that the Respondent hasdiscriminated in regard to the hire and tenure of employment of CoyDasher in violation of Section 8(a) (1) and (3) of the Act, asamended, shall be, and it hereby is, dismissed.This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words "A Decision and Order"In the eventthatthis Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order "INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct as amended (61 Stat. 136),herein called the Act, was heard at Quincy,Florida,on August 23, 1960, pursuant to due notice with all parties being represented.Thecomplaint,issued by the General Counsel for the National Labor Relations Board(herein called the General Counsel and the Board),on July 15, 1960, and basedon charges dated June 1, 1960, duly filed and served,alleged in substance that Re-spondent had engaged in unfair labor practices in violation of Section 8(a)(1) and(3) of the Act by discriminating against its employees Coy Dasher and J.M. Good-son because of their union activities and by engaging in various specified acts ofinterference,restraint,and coercion against its employees in connection with theirunion activitiesIn its duly filed answer Respondent denied the commission of any unfair laborpractices.Uponthe entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is, and has been at all times material herein,a Florida corporationmaintaining its principal office and place of business in the city of Quincy,Florida,where it is engaged in the business of manufacturing paper machine wire cloth.For a period of about 10 months prior to the issuance of the complaint Respondentmanufactured,sold, and shipped from its Florida plant finished products valued inexcess of$50,000 to points outside the State of Florida.I find that Respondent isengaged in commerce within the meaning of Section 2(6) and (7) of the Act. SOUTHERN WIRES, INC.427II.THE LABOR ORGANIZATIONUnitedPapermakers and Paperworkers is a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Settingand IssuesThis is a typical unfair labor practicecase.Two employees take the initiative inan attempt to organize Respondent's plant.Two days later they are discharged.The contention is made that the discharges were for cause and that Respondent hadno knowledge of the union activity of the dischargees at the time of theirdismissal.This, together with some evidence of Respondent's opposition to union organizationamong its employees and itsillegalactions in that connection constitute the issues.Interference, Restraint, and CoercionAccording to weaver John McDonald's testimony, on May 3, 1960, Shift Fore-man Vic Hamel, employee William Livingston and McDonald "were threading in(loom) 103."Hamel said "There is a lot of union talk."McDonald said, "I don'tknow." Hamel said "Johnny, Melvin told me they was passing union cards around."McDonald said, "I don't know what one looks like."Hamel said, "You boys don'tget a union card but we are going to be good to you," he also said that the employeesdid not need a union and that the Company would "look out for them."Livingston's testimony, apparently about the same incident, was that Hamel askedthem if they "knew anything about the Union."McDonald told him that "there wasguys going around passing out cards trying to organize a union" Hamel said yes,"I heard "He also told them that the plant was a "new thing" and that "it wouldgrow and [the employees] would have a good thing down there in just a matter oftime."Livingston's recollection on direct examination was that this occurred thefirst week in April.On cross-examination he testified that he was not positive of thetime and admitted that it could have occurred the first week of March.Employee John E. Melvin testified about a conversation he had at the plant aboutthe middle of March with his Shift Supervisor Bob Brown. Brown said that if theplant had a union "right away" the plant would "probably close down." This wasin reply to this question put to him by Melvin. "If the Union came out there whathappens?"Weaver Bobby Jacobs testified as to a conversation at the plant with Shift Super-visor Bob Brown during the last week of May. Brown said "the only thing to do.is to close the plant down if it went union."This remark came as a result ofJacobs' question to Brown regarding "what might happen if the Union came intothe plant)"Johnny Goodson testified as to a conversation with Shift Supervisor GordonStewart on August 8, 1960, at a drive-in restaurant.Goodson asked Stewart whathe would do "about going to the union trial" if he was in Goodson's place.Hisreply to Goodson was that "he wouldn't have anything to do with it."Weaver Lee Roy Merritt testified that at his machine during the first part of June1960, Loom Superintendent Vanstone asked him if a union man had come to seehim, whether he knew anyone who signed a union card and if he learned of anyonewho had signed would he pass the information on to Vanstone.Merritt also testi-fied that he talked with Vanstone "a lot," mostly about fishing.When he askedVanstone in one of the conversations whether the plant would close if the Unioncame in, Vanstone replied "that he didn't know."All of the above testimony was undenied.Vanstone admitted talking to Merrittto see what was going on." Neither Stewart, Hamel, nor Brown testified.'Accord-ingly I credit the foregoing.Of this testimony I find the following to have been inderogation of the rights of the employees within the meaning of Section 8 (a) (1) ofthe Act; (1) Supervisor Brown's comment to Bobby Jacobs about closing the plantif the Union came in and his similar comment to John Melvin. I deem it immate-rial that in both instances Brown was asked by the employees in question whatwould happen if the Union came in the plant; and (2) Hamel's interrogation ofLivingston and McDonald if they "knew anything about the Union," and Vanstone'ssimilar interrogation of Merritt.Coming in a context of threats to close the plantand other discrimination because of the Union, this interrogation also becomes coer-1 It appears that Hamel had been discharged prior to the hearingThere is no showing,however, that be was unavailable. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDcive.Pinkerton Folding Box Company,121NLRB 1308;1.C. Sutton HandleFactory,119 NLRB 951;Alterman Transport Lines, Inc.127 NLRB 803.In addition to the foregoing evidence,it appears from testimony of several of theGeneral Counsel'switnesses'that Plant Manager C. O. Dodson in the fall of 1959told them when they were hired,in substance,that if they had any ideas about aunion they were in the wrong place or to forget them,that there would be no unionat Southern Wires and that if one should come in Respondent would close the plantor move back to Canada.'In his testimony Dodson admitted telling the employeesin question that the Company"did not have a union and.did not anticipateone."This was told them for information"only."He specifically denied tellinganyone that the plant would close or move back to Canada if a union came in butdid not specifically deny telling that if they had a union in mind they had come tothe wrong place. I credit the General Counsel's version here. Since this testimonyinvolved matters occurring more than 6 months prior to the filing of the chargeherein,itcannot be the basis for a finding of violation of Section 8(a) (1) of theAct. It does serve, however,to show Respondent's determined opposition to a unionand to its employees'rights in connection therewith.However,one such undenied comment by Dodson testified to by William Living-ston,whom I credit,was made on January 4, 196,0, and is thus within the 10(b) pe-riod.On that date,when Livingston was hired,Dodson told him "That there wasone thing he didn'twant out there, having anything to do with the union,said thatwas out,he said that if [Livingston]heard of anything,or did anything with theunion [he] would be automatically discharged."This,of course,isan additionalviolation by Respondent of Section 8(a)(1) of the Act.DiscriminationCoy DasherCoy Dasher was employed by Respondent on September 16, 1959,as a weavertrainee.In his hiring interview with Plant Manager Dodson the latter told him thatthe Company did not have a union and "we aren't going to have one..Beforewe have one we will pack up and go back to Canada."On February 23, 1960,Dasher spoiled a substantial amount of wire-some 75 or 80 feet.About 2 weekspreviously he had also spoiled a similar amount of wire.On that occasion appar-ently there was no disciplinary action taken against him. Indeed at about that timehe had been told by his Shift Foreman Vic Hamel that he was doing "real good"work and that Hamel would see if he could get him a raise. Shortly thereafter hegot a 5-cent raise'On the occasion of the February 23 material spoilage Dasher was told by his thenShift Foreman Stewart that he would have to be given some time off because of thespoilage and was told to come in the next Friday some 3 days later.After leavingthe plant that day Dasher went to a gas station where he used to work located somethree or four blocks from the plant.There he met a union organizer who askedhim if he thought it was possible to get a union into the plant.Dasher said hethought it was and was recruited by the organizer to help in an organizing campaign.To this end Dasher was given 75 union authorization cards "to put out and getsigned."That same day Dasher got in touch with Johnny Goodson,another em-ployee of Respondent,and got him to sign a union card.Dasher also enlisted Good-son's aid in the organizing campaign and gave him some of the cards to get signedat the plant.The following day Dasher had lunch with the union organizer and that night hepassed out some of the cards.Dasher got a total of 11 cards signed by employees,some at the gas station and others at his own home which was some 2 miles from theplant.Apparently he got no cards signed at the plant nor so far as the record showsdid he do any campaigning at the plant.On the day before he was supposed to come back to work(which was the day fol-lowing his luncheon with the union organizer)he received word that John H. Van-stone, the loom supervisor and apparently second in command at the plant, wantedto talk to him.When Dasher got Vanstone on the telephone the latter told Dasher"You can pick up your check.There is no use for you to come back Friday. I2John McDonald,John Melvin,Bobby Jacobs,John Goodson,and Coy Dasher8 Respondent is the subsidiary of a Canadian firm and began operations at Quincy aboutSeptember 1, 1959.4Admittedly this raise was given to him after the first spoilage which occurred,accord-ing to Vansione's testimony,on February 9. SOUTHERN WIRES, INC.429decided to let you go."At the plant when Dasher got his two final paychecks fromVanstone the latter said "I'm sorry, this is the way it is going to have to be."At thispoint as Dasher started walking away from Vanstone he ran into his Shift ForemanVic Hamel.Dasher said to Hamel "It's been nice working for you."Hamel said"What is the matter?"Dasher said "I have been fired."Hamel then turned to Van-stone and said "What the hellisgoingon?"Dasher started out of the plant andHamel caught up with him saying "You got to get a job."Dasher replied "I'm notworried about it."On the way out Dasher met Goodson who asked if Dasher had any more unioncards.At this time Dasher and Goodson were standing facing each other, Dasherwith his back to the office.At Goodson's request for more cards Dasher pulled somecards out of his shirt pocket and handed them to Goodson just as Vanstone cameup to the two and ordered Dasher out of the plantsayingthat he was holding upproduction.According to Dasher's testimony "practically everyone" had spoiled wire in theplant on one occasion or another. In this connection he named David Howell,George Olah, Bobby Jacobs, Wayne Maxwell, -and Johnny Goodson.Of thosenamed, Dasher admitted on cross-examination that he knew that two of them hadbeen discharged.There is no doubt that 75 or 80 feet of wire spoiled is a serious and expensivespoilage.In order to ameliorate the seriousness of such spoilage, the GeneralCounsel called as a witness George Wilson, a wire weaver of over 20 years experi-ence, who was currently president of a Local Union of United Paperworkers.Wil-son testified that when spoilage occurs at 70 to 100 feet the piece is continued andfinished.Then, with consent of the buyer, the imperfection is cut out and thepieces seamed together.Thus the product has an extra seam. This has a tendencyto cut down the life of the wire.Accordingly the customer will get a rebate on theoriginal price when he agrees to take a double seamed wire.Notwithstanding someimplication in Wilson's testimony that weavers are never laid off for carelessness intheir work, he admitted that "extra blows" (which was the cause of Dasher's spoil-age on the 23d) can be caused by lack of attention and lack of experience.Counter-balancing Wilson's testimony was Loom Supervisor Vanstone's testimony who testi-fied that he had "seen hundreds" let go for shoddy and careless workmanship andPlantManager Dodson's testimony that Respondent only shipped double seamedwire once and had a complaint on it.5As for Dasher's employment and discharge Vanstone testified as follows:OnFebruary 9 Dasher spoiled some wire at which time Vanstone told Dasher that he"would have to watch the work" or else he would have to be let go.When Dasherhad the second spoilage within 2 weeks it was considered by Respondent to be"unforgivable."Notwithstanding Vanstone's complete authority to discharge em-ployees Vanstone sought Plant Manager Dodson's approval on discharging Dasherat this time.Dodson agreed with Vanstone on what he thought best.In his direct examination Vanstone also testified that at the time he let Dasher gohe had no idea that the latter was interested in the Union. Furthermore he testifiedthat at that time he had heard nothing about a union trying to get into the plant.Later on in his direct examination he admitted hearing talk of a union around theshop but denied seeing union cards therein.On cross-examination Vanstone testifiedthat he had wanted to discharge Dasher on the occasion of the latter's spoilage onFebruary 9 but "got talked out of it." It also appears from his cross-examinationthat Vanstone knew what was going on in the plant; that he got complaints fromthe supervisors that he had "guys running into the toilet every other minute."Be-sides these reports it appears from Vanstone's testimony that he was in a positionto see everything that went on in the entire plant due to the fact that his office waslocated in one corner of the plant at an elevation above the floor with glassed sidespermitting a view of the entire plant floor.He admitted that he was in position tosee people talking together and he testified that if they overdid it he would go downand break it up.Vanstone also admitted that Dasher's Foreman Hamel did notthink they were doing the right thing in discharging Dasher.John M. GoodsonGoodson was hired by Respondent in August of 1959 as a weaver trainee.Whenhe was hired Plant Manager Dodson told him that if he "was in favor of theUnion [he] was in the wrong place, [he] could just leave, if the Union was goingin there they were going back to Canada."5 Elsewhere Dodson testified that he was not "permitted to ship two-seam wire. . . .11 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn his testimony Goodson corroborated Dasher's testimony about the part Dashergot him to play in the union organizing campaign beginning on February 23.Atthat time he got several union cards from Dasher and "worked on them that nightand the next day . . ." at the plant where he talked to some of the boys and theyagreed to sign the cards.He worked until 11 o'clock Thursday night when his shiftforeman, Vic Hamel told him- that Loom Supervisor Vanstone wanted to talk to himin the office.There Vanstone told him that he was dismissed because of his pro-duction.Goodson also corroborated Dasher's testimony about getting union cardsfrom Dasher that afternoon about 3:30 just as Vanstone walked up and orderedDasher out of the plant for holding up production.Goodson further testified thathe had had no warnings about his work, and that in November of 1959 he had beencomplimented about his good work by his then Shift Foreman Gordon Stewart.At that time he was told that he "was going up for a raise."He got the raise, 10cents an hour the week before he was discharged.On cross-examination Goodson admitted that Stewart "had been riding" him be-cause of low production.He also testified on cross-examination that when he wassigning people up he went out of his way to prevent his superiors or supervisors fromknowing what he was doing and that he did not actually sign anyone up in the plant.In explaining the reason for Goodson's discharge Vanstone testified that "he wasdischarged because his production was down on operating a machine." that"his production . . . was brought down by his spoilage, by a whole lot of `shots inthe wrong shed'" 6Notwithstanding this testimony it appears from Vanstone'sfurther testimony that the Company.took him off from being an operatorand gave him a chance for winding or threading these looms and his attitude wentfrom bad to worse, he had no interest in his job and everybody got tired of chasinghim back to his job all the time."Thus it is clear that at the time of his dischargeGoodson was no longer on weaving.As with Dasher, Vanstone denied any knowledge of Goodson's union activityat the time he was discharged.He further denied seeing any union cards in theshop on the day of Goodson's discharge or of seeing any union cards being handedbetween Goodson and Dasher on that day.Notwithstanding Vanstone's authorityto fire, as in the case of Dasher he also discussed Goodson's discharge with Dodson.On direct examination when Vanstone was asked if he had given Goodson a warn-ing his reply was "I believe I did. I didnt go around patting anybody on the back.I told him one time or another `you'd better pull your socks up'." In any event,his testimony went on, he thought that Gordon Stewart had "got at him a coupleof times."When asked why Goodson received a raise just before he was terminatedVanstone's answer was "I proposed a raise, he give it to him, Mr. Dodson give it tohim, it was his decision."As in the case of Dasher it appears that Vanstone did notdiscussGoodson's discharge with his immediate supervisor.PlantManager Dodson testified that Goodson was the lowest producer in theplant when they were evaluating weaving.He also testified that on occasion hehad been told that "they were doubtful about [Goodson's] attitude." It appearsfrom Dodson's cross-examination that the Company keeps records of the amount aman produces, the hours he works, the type of production he does, the nature ofspoilage he incurs and the number of cuts he is responsible for.As for Goodson'sraise just before he was discharged Dodson testified that it was "contingent uponhis attitude as well as his production, his attitude toward the job and his performanceand the general duties as well as his production record."He also explained that theproduction records are reviewed on a monthly basis and that originally this reviewtook place "around the third week of the month" but that "gradually" they havegotten to a review on a calendar basis, i.e., at the end of the month.ConclusionsAs indicated Respondent's defenses here are that both Dasher and Goodson weredischarged for cause and that furthermore Respondent had no knowledge of theunion activity of either at the time they were discharged.For the reasons to follow,I find 'that Respondent's defense is valid as to Dasher but not as to Goodson.Thatthere was ample cause 7 for Dasher's discharge proved by Respondent's uncontro-eThis term along with the term "extra blows" (which was the cause of Dasher'sspoilage) applied to the wire weaving process.As I understand them the former ex-pression applies to a mistake in the weave pattern and the latter to too much work atone point which fatally weakens the weave.7 An employer of course can discharge for no cause at all as long as it is not for unionreasons. SOUTHERN WIRES, INC.431verted and undenied evidence is clear.And while it is -true that- there are severalsuspicious circumstances connected with his discharge,8 I do not believe that knowl-edge of his union activity by Respondent has been proved or can be inferred fromthe circumstances here.Thus, unlike Goodson, Dasher never engaged in a bit ofunion activity in the plant before his discharge.Accordingly, I find that Respond-ent had no knowledge of Dasher's union activity at the tune of his discharge andthat thus his discharge was not discriminatory within the meaning of the Act.With respect to Goodson, however, I draw the opposite conclusion and find thathis union activity was known to Respondent when he was discharged.This knowl-edge I infer from the overall circumstances herein including the following: (1) thesmall size of the plant which employed some 45 to 50 people; 9 (2) the 3 days ofunion solicitations in the plant by Goodson before his discharge, (3) Goodson'sreceipt of union application cards from Dasher simultaneously with the approachof Vanstone; and (4) the elevated and clear view of the entire plant from Vanstone'soffice and his testimony (with examples) about being in a position to see everythingthat went on in the plant because of his office location and construction.I also reject Respondent's contention that Goodson was discharged for cause andfind that he was discharged discriminatorily for the purpose of discouraging unionactivity and membership. In this connection I rely on the record as a whole withparticular emphasis on the following:1.Notwithstanding Respondent's admission that complete personal productionrecords were kept, no attempt was made to corroborate by such records the oraltestimony that Goodson's production record was the lowest in the plant.Failureto produce such corroborating evidence when one is in position to do so is groundsfor an inference that the records would not in fact support the testimony.DrennonFood Products Co.,122 NLRB 1353, 1356;N.L.R.B. v. Sam Wallick, et al., d/b/aWallick and Schwalm Company, et at.,19'8F. 2d 477, 453 (C.A. 3).2.Vanstone's attributing Goodson's poor production record to his spoilage as aweaver is inconsistent with the fact that at the time of his discharge Goodson wasno longer doing weaving.3.The 10-cent raise given Goodson just a week before his discharge. Since thisraise was twice the amount of the raise given Dasher a short time previously, it isobvious that it was not a mere token raise.And as near as I can tell from Dodson'sattempt to explain it, it appears to have been based upon his overall job performanceand attitude.4.The self-serving conclusions regarding Goodson's "attitude" toward his job withlittle or no factual support.5.The fact that Goodson's discharge ostensibly for poor production volume andfor job attitude was never discussed with Goodson's immediate supervisors.For these and other reasons reflected in the record as a whole I find that Goodsonwas discharged, not because of his attitude or poor production record but becauseof his union support and activity.This would seem to be in accord the purposeDodson expressed when he warned Livingston that if he had anything to do with aunion he "would be automatically discharged."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of the Act.8For instance, the timing of it so close to his Initial contact with the Union and thechange of his discipline from layoff to discharge after he became interested in the Union9 InWiese Plow Welding Co, Inc.,123 NLRB 616, at page 618 the Board has said :We disagree with the Trial Examiner that direct knowledge of an employee's con-certed or union activitiesisa sine quanonfor finding that he has been dischargedfor such activities.On the contrary, there is well established Board and court prece-dent that such knowledge may be inferred from therecord asa whole ! 11 Forexample seeRadio Officers'Unionof CommercialTelegraphers Union, AFL(A.H. Bull SteamshepCompany)v.N.L R B.,347 U.S. 17;andPyne MouldingCorporation,110 NLRB 1700. 432DECISIONS OF. NATIONAL LABOR RELATIONS BOARDIt has been found that the Respondent discriminatorily, and to discourage unionactivity and membership, discharged employee Goodson on February 25, 1960.The Trial Examiner will recommend that the Respondent offer Goodson immediateand full reinstatement to his former or substantially equivalent position, withoutloss of seniority or other rights and privileges, and make him whole for any loss ofpay he may have suffered by payment to him of a sum of money equal to thatwhich he would have earned from February 25, 1960, to the date of the Respondent'soffer of reinstatement less his net earnings during that period, and in a manner con-sistent with Board policy as set out in F.W. Woolworth Company,90 NLRB 289andCrossett Lumber Company,8 NLRB 440.Itwill further be recommended that the Respondent, upon reasonable request,make available to the Board and its agents all payroll and other records pertinentto the analysis of the amounts due as backpay.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their commis-sion in the future is reasonably to be anticipated from its past conduct, the preven-tive purposes of the Act may be thwarted unless the recommendations are coexten-sivewith the threat.To effectuate the policies of the Act, therefore, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Papermakers and Paperworkersis a labor organizationwithinthe mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of John M.Goodson, as found herein, thereby discouraging membership in and activity on be-half of the above-named labor organization, the Respondent has engaged in and isengaging in unfairlabor practices within themeaningof Section 8(a) (3) of the Act.3.By interferingwith, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engagedin and is en-gaging in unfairlabor practices within themeaningof Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT discourage membership in and adherence to United Paper-makers and Paperworkers, or any other labor organization, by discharging orlaying off any of our employees, or in any other manner discriminating againstthem in regard to their hire or tenure of employment, or any term or conditionof employment.WE WILL NOT interrogate our employees concerning their union membershipor activities in a manner constituting interference, restraint, or coercion in vio-lation of Section 8(a) (1) of the National Labor Relations Act.WE WILL NOT threaten our employees that we will close or move our plant,cease operations or engage in other reprisals against employees to discouragetheir affiliationwith or support of the above-named or any other labororganization.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized in Section8(a)(3) of the Act. RAY, DAVIDSON & RAY433WE WILL offer to John M.Goodson immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniority orother rights and privileges previously enjoyed, and make him whole for any lossof pay he may have suffered as the result of our discrimination against him.SOUTHERN WIRES, 'INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Walter Carl Ray, Hugh M.Ray, Mrs. Ruby Ray Cunningham,W. C. RayJr.,W. B.Ray, W. M. Davidson,Pearl Ray Long,Bonnie Ray Richardson,and Harriet Ray Berman,d/b/a Ray,Davidson&RayandLocalUnion No.925, InternationalUnion of Operating Engineers,AFL-CIO,Petitioner.CaseNo. 12-RC-1083.May 4, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, the parties executed a stipulation waiving a hearingand providing that the record made in Case No. 12-RC-976, togetherwith the Board exhibits in this case, including said stipulation, shallconstitute the sole and full record for the determination of the issuesherein.Upon the entire record in this case, the Board finds :1.The Employer contends that the Board shouldnot assert juris-diction in this matter because the Employer's operationsare essen-tially local in character and, at best, only remotely related to com-merce within the meaning of the Act. Alternatively, the Employercontends that the Board should adhere to its alleged policy of notasserting jurisdiction over the "amusement" industry.Accordingly,the Employer moves to dismiss the petition.The Employer is a partnership which operates sightseeing toursand related enterprises in Silver Springs, Florida.The site is readilyaccessible over three Federal highways which intersect at Ocala.Theoperations are commonly known as "Silver Springs" and "ParadisePark."The toursconsist ofridesin glass-bottomboatsover a courseon the Silver River, a navigable river under the jurisdiction of theUnited States Coast Guard. In addition to thetours,the Employeroperates two gift shops.Also, the Employer grants concessions toseveral other enterprises, including a deer ranch, a reptile institute, abathing beach,a jungle cruise,a carriage cavalcade,the Prince ofPeace memorial,a restaurant,and various gift shops.131 NLRB No. 54.599198-62-vol. 131-29